Citation Nr: 1045656	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  03-15 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen 
the claim of service connection for a psychiatric disorder, 
variously diagnosed, including as bipolar disorder and as manic 
depression.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 18, 1980, to July 18, 1980.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in June 1999 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2008, the Veteran failed to appear for a hearing 
before a Veterans Law Judge.

In February 2009, the Board remanded the case to the RO for 
additional evidentiary and due process development.  As the 
requested development has been completed, no further action is 
necessary to comply with the Board's remand directives.  Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In a rating decision in February 1994, the RO denied the 
claim of service connection for a psychiatric disorder, claimed 
as a nervous disorder; after the Veteran was notified of the 
adverse determination and of his procedural and appellate rights 
in March 1994, he did not appeal the rating decision.

2.  The additional evidence presented since the rating decision 
in February 1994 by the RO is cumulative or redundant of evidence 
previously considered, or the additional evidence, by itself or 
in connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly decide 
the merits of the claim of service connection for a psychiatric 
disorder.




CONCLUSION OF LAW

New and material evidence has not been presented to reopen the 
claim of service connection for a psychiatric disorder, variously 
diagnosed, including as bipolar disorder and as manic depression.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. 

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary to 
establish the underlying claim for the benefits sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letters, dated 
in August 2009, November 2009, December 2009, and July 2010 
(which corrected deficiencies in the earlier notices).  The 
notice informed the Veteran of the type of evidence needed to 
substantiate the underlying claim of service connection for a 
psychiatric disorder, namely, evidence of a current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was notified that VA 
would obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not in 
the custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

The Veteran was notified of the type of evidence necessary to 
reopen the claim, namely, new and material evidence and what each 
of term - "new" and "material" - meant.  The Veteran was 
notified that the claim was previously denied because the record 
did not show that a psychiatric disorder, claimed as a nervous 
disorder, was shown in service.

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim); and of Kent v. Nicholson, 
20 Vet. App. 1 (2006) (the elements of a new and material 
evidence claim).  



As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that the 
notice must precede the adjudication.  The procedural defect was 
cured as after the RO provided content-complying VCAA notice the 
claim was readjudicated, as evidenced by the supplemental 
statement of the case in February 2009.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records and VA records.  The RO attempted to obtain medical 
records from E.A. Conway Medical Center, but in October 2009 the 
medical center notified the RO that the records, if any, no 
longer existed as they were purged after 10 years.  The Veteran 
was notified of this in February 2010, and offered an opportunity 
to submit any private records he may have had from the medical 
center.  

Further, under the duty to assist, a VA medical examination or 
medical opinion is not authorized unless new and material 
evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).   As the 
Board herein determines that new and material evidence has not 
been presented, a VA medical opinion is not required under the 
duty to assist. 

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a February 1994 rating decision, the RO denied service 
connection for a psychiatric disorder, claimed as a nervous 
disorder, on the basis that a nervous disorder was not found in 
service.  In a letter, dated in March 1994, the RO notified the 
Veteran of the adverse determination and of his procedural and 
appellate rights.  The notice included the Veteran's right to 
appeal the adverse determination by notifying the RO of his 
intention within one year from the date of the letter.  As the 
Veteran did not appeal the rating decision, it became final by 
operation of law, except the claim for benefits may be reopened 
if new and material evidence is presented.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the rating decision in 
February 1994 consisted of service personnel and treatment 
records and statements of the Veteran.  The service personnel 
records and the DD Form 214, Certificate of Release or Discharge 
from Active Duty, show that the Veteran served on active duty in 
the Army from March 18, 1980, to July 18, 1980.  Th service 
treatment records show that on a March 1980 physical examination, 
the Veteran was clinically evaluated as normal psychiatrically.  
On a medical history report at that time, he indicated that he 
was in good health.  In June 1980, the Veteran was evaluated 
because he had refused to follow orders and he wanted to get out 
of the Army and did not care about anything.  He denied thoughts 
of suicide or harm to others.  Reportedly, he had "personal" 
problems at home that had developed.  On a mental status 
examination, there was no sign of irrational behavior.  The 
assessment was recorded as "mentally distraught".  Later in 
June 1980, the Veteran indicated on a statement that he did not 
desire a separation medical examination, and in July 1980, he 
indicated on a medical condition statement that there had been no 
change in his medical condition.  On his DD Form 214, it was 
noted that the reason for the separation was:  "Trainee 
Discharge Program (TDP) Marginal or Nonproductive".  



On his original application for disability compensation in June 
1993, the Veteran claimed service connection for anxiety and 
nerves.  He requested the RO to obtain his service treatment 
records in support of his claim.  He did not provide any 
information as to any civilian medical providers who treated him 
for his claimed disability before, during, or since service.  

Current Claim to Reopen

As the unappealed rating decision in February 1994 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 U.S.C.A. § 
5108.

In October 1997, the Veteran submitted an application, claiming 
service connection for a mental disorder.  The RO sent the 
Veteran a letter in December 1997, requesting that he furnish new 
and material evidence to reopen his claim; the Veteran did not 
reply.  Then in February 1999, the Veteran submitted an 
application, claiming entitlement to service connection for 
bipolar disorder and for manic depression.  

New and material evidence is defined as evidence not previously 
submitted to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (2001).

The definition of new and material evidence has since been 
amended and is codified at 38 C.F.R. § 3.156(a) (2010).  The 
amended definition, however, is not liberalizing, and it applies 
only to an application to reopen a finally-decided claim received 
on or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  Thus, 
the Board will not apply the amended definition because the 
Veteran's claim was received prior to the change in the 
regulation.  


For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The presumption is rebuttable when the 
evidentiary assertion is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Competency is a legal concept in determining whether evidence may 
be considered, in other words, whether the evidence is admissible 
as distinguished from credibility, that is, the probative value 
of the evidence once the evidence is admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (distinguishing 
competency and credibility of evidence).

Analysis

The additional evidence presented since the rating decision in 
February 1994 consists of VA and private medical records and 
statements of the Veteran.

VA records from 1993 show inpatient and outpatient treatment for 
a variety of mental disorders, including polysubstance dependence 
and abuse, depression, substance-induced mood disorder, 
posttraumatic stress disorder, and bipolar disorder.  In March 
1999, the Veteran stated that he was emotionally and physically 
abused by caregivers during his childhood after his parents had 
died.  He stated that he served in the military from 1980 to 1986 
and reached the rank of E-6 and he had one Article 15 for AWOL, 
but no court martials.  In October 1999, the Veteran stated that 
he reached the rank of E-3 and was a squad leader.  In October 
2006, he stated that he always got in trouble in service and 
stayed in the "brig," and that he was sent to a psychiatrist 
and was diagnosed with depression and that he was discharged in 
1986 at the rank of E-1.  In January 2007, a VA physician noted 
that a re-diagnosis of the Veteran with bipolar disorder "in no 
way indicates service connection" and that "some possibility of 
making a case" for service connection would first require his 
service treatment records.  


The VA physician's note was in response to the Veteran having 
left a form with him regarding an appeal to the Board, as the 
Veteran was hoping to make a case for reconsideration of the 
denial of service connection.  

Private medical records show that in July 2007 the diagnoses were 
bipolar disorder and to rule out posttraumatic stress disorder.  
In September 2007, the diagnoses were alcohol dependence, cocaine 
dependence, and narcissistic personality disorder.  

In statements, the Veteran alleges that he has a mental disorder, 
variously claimed as bipolar disorder, depression, and 
posttraumatic stress disorder, which had onset during service in 
1980.  He alleged having received treatment at a private hospital 
(E.A. Conway Memorial Hospital) in the summer of 1986 and 
treatment at the VA for various periods since 1990.  He indicated 
that his treatment at VA was for posttraumatic stress disorder, 
alcohol and drug dependence, bipolar disorder, and depression.  
In a June 2002 statement, he asserted that he continued to be 
unable to function in social settings or work to his fullest 
capacity due to a "stress disorder" that had its origins in 
service; that he has received psychiatric or psychological 
treatment for his nervous condition and mood disorders; and that 
he had "some counseling" for his problems within one year 
following discharge from service (although he did not elaborate 
by furnishing any treatment information).  He requested a VA 
examination.  

The evidence presented since the 1994 rating decision is 
essentially cumulative or redundant evidence given that the 
Veteran is still claiming the onset of a psychiatric disorder 
during service in the face of a record that is still devoid of 
evidence showing that he had a psychiatric disorder in service.  
The volumes of evidence added to the file since February 1994 are 
replete with treatment of various psychiatric disorders however, 
the records do not show that the Veteran had a psychiatric 
disorder during service or that any current mental disorder is 
related to the four-month period of the Veteran's service.  




Despite the Veteran's vague reference, in one statement to "some 
counseling" in the year following service discharge, the 
evidence also fails to show that a psychosis was manifest in the 
first post-service year for consideration on the basis of 
presumptive service connection.  Moreover, the VA physician's 
unsupported notation in January 2007 to the effect that there may 
be some possibility of making a case for service connection if 
the Veteran's service treatment records were obtained also is not 
new and material evidence for the reason that it is purely 
speculative.  See Bostain v. West, 11 Vet. App. 124, 128 (1998) 
(a physician's opinion that an unspecified preexisting service-
related condition "may have" contributed to the veteran's death 
was too speculative to be new and material evidence).

As for the Veteran's statement that a psychiatric disorder had 
onset in service, although the Veteran is competent to describe 
symptoms, he is not competent to state that the symptoms 
represented a psychiatric disorder or that the symptoms 
constituted a diagnosis of a psychiatric disorder.  Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent 
as to symptoms of an injury or illness, which are within the 
realm of personal knowledge; lay testimony is not competent to 
prove that which requires specialized knowledge or training, for 
example, a diagnosis of a particular injury or disease.) 

A psychiatric disorder is not a condition under case law that has 
been found to be capable of lay observation, that is, a lay 
person is not competent to state that he has psychiatric disorder 
based on his own observation or symptoms and the determination as 
to the presence of a psychiatric disorder therefore is medical in 
nature, that is, not capable of lay observation, and competent 
medical evidence is needed to substantiate the claim.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, under certain circumstances, lay evidence may be competent 
evidence to establish a diagnosis of a simple medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(noting that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition). 

Whether evidence is competent is a legal question, that is, 
whether the evidence is admissible as distinguished from the 
credibility of the evidence.  Rucker at 74.

 Competency is a question of fact, which is to be addressed by 
the Board.  Jandreau at 1377.

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A 
witness must have personal knowledge in order to be competent to 
testify to a matter; personal knowledge is that which comes to 
the witness through the use of the senses.).  

A psychiatric disorder is not simple medical condition because 
the diagnosis of a psychiatric disorder must conform to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, (DSM- IV), of the American Psychiatric Association, 
which requires specialized education, training, or experience in 
the field of psychiatry.  38 C.F.R. §4.125.  In other words, the 
presence or diagnosis of a psychiatric disorder cannot be 
perceived by the Veteran through the use of is senses.  And it is 
not argued or shown that the Veteran is otherwise qualified 
through specialized, education, training, or experience to 
diagnose a psychiatric disorder.  

For this reason, the Veteran's statement is not competent 
evidence on the unestablished fact necessary to substantiate the 
claim, that is, evidence of the presence or diagnosis of a 
psychiatric disorder in service. 



As the Veteran's statement is not competent evidence, the 
statement is not admissible as evidence and therefore raises no 
reasonable possibility of substantiating the claim and the 
Veteran's statement is not new and material evidence.  King at 21 
(1993) (evidentiary assertions are presumed true except when the 
evidentiary assertion is beyond the competence of the person 
making the assertion).

To the extent that the Veteran relates a psychiatric disorder to 
service and to the extent the statement implies that the events 
in service caused a psychiatric disorder, under certain 
circumstances, a lay person is competent to offer an opinion on a 
simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) 

Whether the events in service caused a psychiatric disorder 
cannot be determined by the Veteran's own personal observation 
without having specialized education, training, or experience in 
the field of psychiatry. 38 C.F.R. § 3.159 (Competent lay 
evidence means any evidence not requiring that the proponent have 
specialized education, training, or experience); Layno at 469 (a 
witness must have personal knowledge in order to be competent to 
testify to a matter; personal knowledge is that which comes to 
the witness through the use of the senses). 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the cause of a psychiatric disorder.  For 
this reason, the Board rejects the Veteran's opinion on causation 
as competent evidence to substantiate the claim on the question 
of whether the events in service caused a psychiatric disorder. 









As the Veteran's statement is not competent evidence, the 
statement is not admissible and therefore raises no reasonable 
possibility of substantiating the claim and the Veteran's 
statement is not new and material evidence.  King at 21. 

As the additional evidence is not new and material, the claim of 
service connection for a psychiatric disorder, variously 
diagnosed, including as bipolar disorder or as major depression, 
is not reopened, and the benefit-of-the-doubt standard of proof 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the claim of 
service connection for a psychiatric disorder, variously 
diagnosed, including as bipolar disorder and as manic depression, 
is not reopened, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


